478 F.2d 1208
83 L.R.R.M. (BNA) 2847, 71 Lab.Cas.  P 13,786
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.JOHNSON'S INDUSTRIAL CATERERS, INC., Respondent.
No. 72-2083.
United States Court of Appeals,Sixth Circuit.
Argued June 11, 1973.Decided June 28, 1973.

Elliott Moore, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., John C. Getreu, Director, Region 9, N. L. R. B., Cincinnati, Ohio, John H. Ferguson, Atty., N. L. R. B., for petitioner; Peter G. Nash, Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, William F. Wachter, Atty., N. L. R. B., on brief.
Robert Sidman, Columbus, Ohio, for respondent; Joseph M. Mellious, Robert L. Sader, Mayer, Tingley, Hurd & Emens, Columbus, Ohio, on brief.
Before McCREE and MILLER, Circuit Judges, and NEESE,* District Judge.
PER CURIAM.


1
This case is before the court on the application of the National Labor Relations Board for the enforcement of its order reported at 197 NLRB No. 60.  Reference is made to the reported decision of the Board for a statement of pertinent facts.


2
Upon consideration, the court finds that the decision of the Board is supported by substantial evidence on the record as a whole.  Universal Camera Corp. v. N. L. R. B., 340 U.S. 474, 71 S. Ct. 456, 95 L. Ed. 456 (1951).


3
The record discloses that the company violated Secs. 8(a)(5), (3), and (1) of the Act by making unilateral changes in the working conditions of some of its employees for the purpose of undermining the union.  We also determine that the Board properly denied the motion filed June 27, 1972 to reopen to take additional evidence because the matters involved would not require a result different from that reached by the Board in its decision dated June 9, 1972.


4
Enforcement granted.



*
 The Honorable C. G. Neese, United States District Judge for the Eastern District of Tennessee, sitting by designation